By Court,
Ebenoh, 0. J.:
The order in this case was erroneously made, and the writ thereon improperly issued. Proc. in Oiv. Cas., secs. *511458, 464. No grounds whatever existed for the order or writ. This writ issues only when excess of jurisdiction has occurred, and then only when there is no appeal. Every ■ pioint and proposition raised by appellant in this case is well taken, and uniformly supported by reason and authority.
It has accordingly been ordered that the said order be reversed, and proceedings under the same dismissed.
Tweed, J., concurred.
Porter, J., dissented.